Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (01/25/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Acknowledgements

3.	Examiner would like to thank Atty. Zhuo Xu, (Reg. No. 62,987) for the new list of amendments provided, clearly stated remarks and observations, received on (01/25/2021).

3.1.	In view of the new amendments provided, the previous 35 USC 103 rejection on record is withdrawn, and a new ground appears below;

                              Response to Arguments

4.	Applicant's arguments have been carefully reviewed and considered but they’re not persuasive, in view of the newly incorporated amendments, and a new ground of rejection.

4.1.	Examiner still considers that the presented combination of PA on record, in details teaches all the previous and new features as recite in the claims (1 -6), that for the most part were part of the common knowledge, way before the invention was made/filed.

4.2.	Examiner further considers that no allowable subject matter has been yet identified, or evidence of technical reasoning proving patentable weight of what it’s claimed. The claim invention is directed to power optimization technique by changing camera sensing resolution in a mobile device, using a switch “mode operand” in the process, very well described and used in the Art, and consumer products in the market.

4.3.	It is valid to point out that in order to prove patentability, the claim language has to present a clear defined functionality, including a clear algorithm/structure execution) that would differentiate from the PA and standard papers on record. The newly presented list of claims, (as currently stated) fails this requirement.

4.4.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.5.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.5.1.	Applicant’s argues a failure to disclose - "a camera, being turned off when the portable electronic device switched from the work state to the suspend state"; [page 6]; the Examiner disagrees because under the broadest reasonable interpretation doctrine, consistent with the instant specs and the common knowledge of one of ordinary skill in the art, at least Smith teaches – (e.g. a mobile device having a sensor-camera system association, that employs a mode-status change, as described [Col. 2 -4]. Smith further teaches that when 

4.5.2.	Applicant’s argues a failure to disclose - "capturing images at different resolution and power consumption"; [page 7]; the Examiner also disagrees because under the same BRI  at least Smith teaches – a sensor shutting at low resolution, low power, and a HR camera able to capture images at higher resolution and therefore higher power consumption used; [Smith; 2: 20-2: 50]. 
Cooper analogously teaches - multiple embodiments of the same, wherein a camera system (Figs. 6 -10), using a “status-switch”, able to adjust the operational status of the main high resolution (HR) camera (702) in realtime. To do so, the system employs a controller (514, Fig. 6), able to change the HR camera status, based on an event detection by the low resolution (LR) optical sensor (100); [Cooper; 0053-0054]. The controller module (514) may be implemented outside/wireless (Figs. 7 -8) and/or inside/integrated (Figs. 9 -10; [0062-0063]) in the system.

4.6.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

          Claim Rejection section
         35 USC § 103

5.2.	Claims 1 -6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith; et al (US 7302089 hereafter “Smith”) in view of Cooper; et al (US 20040212678; hereafter Cooper.)

Claim 1. (Previously presented) Smits discloses the invention substantially as claimed - A portable electronic device, operating in a suspend state and a work state, comprising: (e.g. a mobile device shown in the structure of Figs (1 -2), and method chart of Figs (9 -11); having a set of switchable optical image sensors (215) and camera (170), operating at different resolution and power consumption respectively [Smith; 2: 50], employs biometric algorithms (i.e. facial recognition) for event detection/recognition, Fig. 12; [Smith; 8; 21].)
	Smith teaches multiple embodiments, (i.e. using independent or combining sensor-camera association, (i.e. multiple optical components disclosed; [Smith; 3: 50], with the same purpose of power saving; [Smith].)
a body; and a main system; (e.g. see Figs (1 -2 and 9 -11); [Smits])
a camera; (e.g. see camera (170) and image sensor (215) Fig. 2; [Smits]), being turned off when the portable electronic device switched from the work state to the suspend state; (e.g. camera switch/activation state if applied; [Smits; 2: 50; 3: 40; 4: 15])
an image sensor, (e.g. sensor (215/315) [Smits; 2: 50; 4:10]) being always on to capture a first image outside the body with a first power consumption (e.g. see event capturing (904) at low peek; [2: 50; 3: 40; 4: 15]) and to detect whether there is a face image information in the first image, (e.g. see face image detection using biometric algorithms, as shown in Figs. 12 [Smits; 7: 40; 8: 20])
the camera is turned on in the suspend state of the portable electronic device by the main system to capture a second image outside the body with a second power consumption, (e.g. see analogous in Figs. 12; [Smith; 5: 55; 8: 21])
the first image has a first resolution, (e.g. see sensor (215/315); [Smith]);  the second image has a second resolution higher than the first resolution, (e.g. see HR camera (170), [Smith]) and the second power consumption is higher than the first power consumption; and  (e.g. operating at different resolution and power consumption respectively [Smith; 2: 30; 2: 50; 5: 50])
a recognition module, activated by the main system to recognize at least one facial feature in the second image according to a predetermined facial feature, (e.g. see sensor low resolution; [Col. 2: 30], and event detection in at least Fig. 12; [Smits 2: 30 -4: 20])
and, in response to recognizing the at least one facial feature, trigger the portable electronic device to enter the work state; (e.g. triggering the status change when an event occurs, Figs. (9 and 12); [Smits; 5: 50; 7: 40]).
Smith in general terms and very briefly teaches the use of “threshold time constrain” associated with the event occurrence, in at least [8: 27]. 
For the purpose of further clarification, Cooper teaches multiple embodiments of the same, where a camera system (Figs. 6 -10), that uses a “status-switch”, able to adjust the operational status of the high resolution (HR) camera (702) in realtime. To do so, the system employs a controller (514, Fig. 6), able to change the HR camera status, based on an event detection by the low resolution (LR) optical sensor (100); [Cooper; 0053-0054]. The controller module (514) may be implemented outside/wireless (Figs. 7 -8) and/or inside/integrated (Figs. 9 -10; [0062-0063]) in the system.
Cooper further teaches - wherein only when the face image information appeared for over two seconds is detected by the image sensor from the first image andthe portable electronic device is still operated in the suspend state, (e.g. a similar time delay circuitry (Fig. 13) associated with the threshold timing constrain, triggered when motion/event occurs (100), as illustrated in at least Fig. 13; [Cooper; 0068])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Smits with the Cooper’s architecture (i.e. time-delay associated with the motion detection; [0068]) in order to provide (e.g. better and efficient control functionality at a lower power consumption; [Cooper; 0070]).

Claim 2. (Previously presented) Smith/Cooper discloses - The portable electronic device according to claim 1, wherein the image sensor is switched to a power-saving mode after the portable electronic device enters the-work state; (e.g. see change mode status when an event occurs; [Smith; 2: 30]. See also (e.g. sensor switch-mode technique of the same in Figs. (3-4), [Cooper; 0036; 0042]; the same motivation applies herein equally as well.)

Claim 3. (Currently Amended) Smith/Cooper discloses - The portable electronic device according to claim 1, wherein the camera is turned off when the recognition module does not recognize the facial feature in the second image. (Both Smith/Cooper employs motion/event recognition [Smith; 2: 50], including data comparison for decision making; [Smith; 7: 40] and/or [Cooper; 0021].)

Claim 4. (Currently Amended) Smith/Cooper discloses - An operation method, applied to a portable electronic device, wherein the portable electronic device operates in a suspend state and a work state, and the portable electronic device comprises a body, a main system, an image sensor, a camera and a recognition module, the operation method comprising: turning off the camera when the portable electronic device switched from the work state to the suspend state; using the image sensor that is always on to capture a first image outside the body with a first power consumption and to detect whether there is a face image information in the first image, wherein first image has a first resolution; turning on the camera in the suspend state of the portable electronic device, by the main system, to capture a second image outside the body with a second power consumption only when the face image information appeared for over two seconds is detected by the image sensor from the first image andthe portable electronic device is still operated in the suspend state, wherein the second image has a second resolution higher than the first resolution, and the second power consumption is higher than the first power consumption; and activating by the main system, to recognize at least one facial feature in the second image according to a predetermined facial feature, wherein the portable electronic device is triggered, in response to recognizing the at least one facial feature, to enter the work state. (Current lists all the same elements as described in Claim 1 above, but in “method form” rather than “device form” and is/are therefore on the same premise.)  

Claim 5. (Previously presented) Smith/Cooper discloses - The operation method according to claim 4, wherein the image sensor is switched to a power-saving mode after the portable electronic device enters the work state. (The same rationale and motivation applies as given for the claim 2 above.)    

Claim 6. (Currently Amended) Smith/Cooper discloses - The operation method according to claim 4, wherein the camera is turned off when the recognition module 3does not recognize the facial feature in the second image. (The same rationale and motivation applies as given for the claim 3 above.)  

Claim 7-11. (Cancelled). 

       Examiner’s notes

6.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ
303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

       

       Prior Art citation

6.	The following List of prior art (PA) made of record and not relied upon, is considered pertinent to applicant's disclosure:

6.1.	Patent documentation

US 7302089 B1		Smits; et al.		G06F21/74; G06K9/00255; H04W52/0251;
US 9063574 B1		Ivanchenko; et al.	G06F1/32; G06F3/0346; G06F3/016; 
US 10536637 B2		Baek; et al.		G06F1/3287; H04N21/41407; H04N5/23293; 
US 10757377 B2		Wang; et al.		G06K9/00771; H04N5/23241; H04N5/232411; 
US 20040212678 A1	Cooper, et al.	G08B13/19695; G08B13/1966; 
US 20170351908 A1	Wang; et al.		H04N5/232411; G06K9/22; G06K9/00255; 

       CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.